UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7789



DAVID JUNIOR SHIVELEY,

                                             Petitioner - Appellant,

          versus


PAUL KIRBY, Commissioner,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CA-99-392)


Submitted:   March 25, 2002                 Decided:   April 16, 2002


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Junior Shiveley, Appellant Pro Se.    Dawn Ellen Warfield,
OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Junior Shiveley appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.          Accordingly, we deny a

certificate   of   appealability   and   dismiss   the   appeal   on   the

reasoning of the district court. See Shiveley v. Kirby, No. CA-99-

392 (S.D.W. Va. Sept. 17, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              DISMISSED




                                   2